Citation Nr: 1023358	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-21 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent  for a 
lumbar spine disability.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1984 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in December 
2005 and August 2007 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2010.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  The only medical opinion of record fails to relate the 
Veteran's tinnitus to service.

2.  The Veteran has demonstrated at least 75 degrees of 
forward flexion and a combined range of thoracolumbar motion 
of 225 degrees.

3.  No evidence has been presented showing that the Veteran 
was prescribed bed rest to treat incapacitating episodes of 
back pain.

4.  The medical evidence demonstrates that the Veteran has 
mild radiculopathy impacting his bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for the orthopedic manifestations of the Veteran's 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 
and 4.71a, Diagnostic Code 5243 (2009).

3.  The criteria for an additional 10 percent rating for 
radiculopathy of the left leg have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8520 (2009).

4.  The criteria for an additional 10 percent rating for 
radiculopathy of the right leg have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard to the Veteran's service connection claim, VA's 
notice obligation was satisfied by a letter issued by a 
letter issued in June 2007, which was sent prior to the 
initial adjudication of the Veteran's claim and which 
informed the Veteran of the criteria for establishing service 
connection.

With regard to the Veteran's increased rating claim, the 
Veteran's claim for a higher rating arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Notice with regard to the 
Veteran's initial service connection claim was satisfied by a 
letter issued in July 2005.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction 
with the grant of service connection, additional notice is 
not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, the Veteran's increased rating 
claim may be adjudicated without remand for further 
notification as described by this law.

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  The Veteran's VA treatment records have been 
obtained, and the Veteran was also afforded VA examinations 
addressing his tinnitus and lower back disability claims 
during the instant rating periods.  Additionally, the Veteran 
testified at hearing before the undersigned Veterans Law 
Judge.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Service Connection Claim

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

The Veteran contends that he experienced tinnitus during 
service when working in close proximity to a flight line and 
that his tinnitus has persisted since service.

The Veteran's service treatment records fail to reference any 
complaints of ringing of the ears or diagnosis of tinnitus, 
and on his separation physical medical history report, the 
Veteran denied having experienced any ear trouble.

The Veteran was afforded a VA audiometric examination in July 
2007, during which the Veteran reported military noise 
exposure from firearms training and qualification and firing 
range practice, during all of which he was provided with 
hearing protection, as well as military noise exposure from 
helicopter rides, class demonstrations, aircraft engines, and 
proximity to a flight line, all without hearing protection.  
The Veteran also reported recreational noise exposure from 
operating a lawn mower, weed eater, and leaf blower, also all 
without hearing protection.  The Veteran further reported 
that his tinnitus began after he was discharged from service, 
and the examiner noted that the Veteran did not speculate 
regarding the cause of his tinnitus.  The Veteran reported 
that his tinnitus occurs intermittently, lasting from a few 
seconds to one or two minutes, and he described his tinnitus 
as a buzzing or sizzling sound.  On physical examination, the 
examiner noted that the Veteran had a right ear abnormal 
acoustic reflex pattern, and the examiner recommended that 
the Veteran seek a follow-up otolaryngological evaluation to 
determine the cause of this abnormal acoustic reflex pattern.  
The examiner then opined that the Veteran's tinnitus was less 
likely than not related to service, finding that it was more 
likely etiologically related to the cause of his 
retrocochlear abnormalities noted above.  

An October 2007 VA otolaryngological consultation note 
reflects that the Veteran reported experiencing bilateral 
occasional tinnitus since his exposure to loud noises, 
including jet engines, during service.  The Veteran's right 
ear abnormal acoustic reflex pattern was again noted, and the 
evaluating otolaryngologist accordingly instructed the 
Veteran to obtain an MRI of his internal auditory canals and 
return after the MRI had been preformed.  

The Veteran testified at a Board hearing in May 2010, during 
which the Veteran reported first experiencing tinnitus during 
service after exposure to noise from a flight line.  He 
stated that he failed to report experiencing tinnitus during 
service because he did not believe that his tinnitus was an 
abnormal experience.

After reviewing the relevant medical and lay evidence of 
record, the Board concludes that service connection for 
tinnitus is not warranted.  The Board acknowledges the 
Veteran's report of the onset of his tinnitus during service 
and notes that the Veteran is competent to report the onset 
of his tinnitus and the chronicity of his symptomatology 
since service, although the Veteran's varied accounts of 
record (including during his VA examination, when he reported 
that the onset of his tinnitus was post-service) somewhat 
undermine the credibility of his report.  See Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994) (a lay person is competent to 
report symptoms based on personal observation when no special 
knowledge or training is required); but see Cromer v. 
Nicholson, 19 Vet. App. 215 (2005) (holding that the Board 
did not err in finding the Veteran's account not credible 
when it had varied over time).  Nevertheless, the Veteran is 
not medically qualified to definitively relate his currently 
diagnosed tinnitus to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons, such 
as the Veteran, are not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation).  Furthermore, the only 
medical opinion of record states that the tinnitus that the 
Veteran is currently experiencing is less likely than not 
related to service and more likely than not related to the 
retrocochlear abnormalities found both during his VA 
examination and during his subsequent follow-up VA 
otolaryngological evaluation.  

The Board finds that the examiner's opinion was based on both 
a review of the Veteran's claims file and an examination of 
the Veteran and that the opinion is consistent with the 
evidence of record reflecting that the Veteran denied 
experiencing any ear trouble during service, was not 
diagnosed with tinnitus until approximately 17 years after 
service, and has been noted to have a right ear retrocochlear 
abnormality.  Accordingly, the VA examiner's opinion is found 
to carry significant weight.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (holding that among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Furthermore, the Veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Accordingly, given the lack of medical evidence relating the 
Veteran's currently diagnosed tinnitus to service, the 
greater weight of the evidence is against the claim for 
service connection and the Veteran's appeal of this issue is 
denied.

Increased Rating Claim

The Veteran contends that the current severity of his lower 
back disability entitles him to a rating in excess of 10 
percent.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back disabilities are rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever would result in a higher 
rating.  38 C.F.R. § 4.71a (2009).  When rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (1) (2009).  In that regard, 
Diagnostic Code 8520 states that 10, 20, 40, or 60 percent 
disability ratings are assigned for mild, moderate, 
moderately severe, or severe incomplete paralysis of the 
sciatic nerve, and an 80 percent rating is assigned for 
complete paralysis of the sciatic nerve.  

Regarding the orthopedic manifestations of a lumbar spine 
disability, a 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned when forward 
flexion of the thoracolumbar spine is 30 degrees or less; or 
when there is favorable ankylosis of the entire thoracolumbar 
spine.

The rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexions are zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2008).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations 
based on pain alone are not appropriate, unless there is 
specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

Private treatment records from June 2004, August 2004, and 
February 2005 note that the Veteran demonstrated normal range 
of back motion, with deep tendon, motor, and sensory reflexes 
all intact, negative straight leg raising test results, and 
that the Veteran was able to bend, squat, and walk.  A June 
2005 private treatment record noted that the Veteran 
demonstrated tenderness of his lumbar spine with decreased 
range of lumbar motion.  A June 2005 magnetic resonance 
imaging (MRI) study of the Veteran's lumbar spine notes the 
presence of disc pathology at L3- L4, L4-L5, and  L5-S1, and 
June 2005 x-rays of the Veteran's lumbar spine revealed mild 
degenerative changes.  A July 2005 private treatment record 
notes slight tenderness of the lumbar spine with decreased 
range of lumbar motion.

The Veteran underwent a VA spinal examination in November 
2005, during which the Veteran reported flare-ups of back 
pain, requiring him to miss work, that last two to four days 
and occur as often as once per month.  The Veteran further 
reported that he had missed a total of nine days in the year 
prior to this examination due to back pain.  The examiner 
noted that the Veteran demonstrated a normal gait and had no 
abnormal spinal curvature, and range of motion testing 
revealed forward flexion from 0 to 75 degrees, with pain 
occurring at 25 degrees.  The Veteran also demonstrated 
extension from 0 to 30 degrees, internal and external 
rotation from 0 to 30 degrees, and right and left lateral 
flexion from 0 to 30 degrees.  The examiner noted that the 
Veteran reported pain on range of motion testing as well as 
pain at the terminal portions of the range of motion testing, 
but that Veteran did not evidence any fatigue, weakness, or 
lack of endurance on repetitive use.  The Veteran 
demonstrated positive straight leg testing of the left leg, 
and the Veteran had full motor reflexes and intact sensation 
of the lower extremities.  X-rays of the Veteran's lumbar 
spine were not interpreted to reveal any abnormalities, and 
the examiner noted an assessment of mechanical low back pain 
of moderate severity.  

An October 2007 VA MRI of the Veteran's lumbar spine was 
interpreted to reveal disc pathology at L3-L4, L4-L5, and L5-
S1.   A March 2008 VA treatment record reflects the Veteran's 
treatment for back pain, noting that the Veteran's gait 
appeared normal and that the Veteran demonstrated forward 
flexion to 90 degrees, reporting that this exercise was 
slightly painful; extension to 5-10 degrees, reporting that 
this exercise was painful; right lateral bending to 40 
degrees, reporting that this exercise was not painful; left 
lateral bending to 20 degrees, reporting that this exercise 
was slightly painful; and right and left lateral rotation to 
75 degrees, reporting that these exercises were not painful.  
The Veteran had normal deep 
tendon reflexes, but straight leg raise testing was positive 
bilaterally.  

A June 2008 VA treatment record reflects that the Veteran 
demonstrated decreased lumbar flexion, extension, rotation, 
and side bending, and after reviewing the results of the 
Veteran's October 2007 lumbar spine MRI, the treating medical 
professional noted an impression of lumbar facet arthropathy, 
left lumbar radiculopathy, and related lower back pain.  A 
July 2008 VA physical therapy note reflects that the 
Veteran's lumbar flexion, right and left rotation, and right 
and left side-bending were "limited by 15%," but no 
limitation of extension was noted.  Additionally,  straight 
leg raise testing was positive due to hamstring tightness 
(although the record also reflects that Lasegue's testing, 
also referred to as straight leg raise testing, was noted as 
negative).  

The Veteran underwent another VA spinal examination in 
October 2008, during which the Veteran reported lower back 
pain that radiated to his left leg.  The Veteran reported 
missing a few days of work over the last year due to back 
pain (although a notation in a latter portion of the 
examination report reflects the Veteran's report of having 
missed two weeks of work due to his back disability in the 
year prior to the examination).  However, he reported no 
related bowel or bladder problems or paresthesia.  The 
Veteran demonstrated flexion from 0 to 90 degrees, with pain 
beginning at 70 degrees; extension from 0 to 30 degrees; 
right and left lateral flexion from 0 to 30 degrees; and 
right and left lateral rotation from 0 to 30 degrees, with 
pain beginning at 20 degrees.  The examiner noted that the 
Veteran did not report pain on repetitive use and that there 
was no additional loss of motion on repetitive range of 
motion testing, including due to pain, fatigue, weakness, 
lack of endurance or incoordination.  The examiner further 
noted that Lasegue's testing was negative.  The examiner 
reviewed the results of the Veteran's October 2007 lumbar 
spine MRI and concluded by diagnosing the Veteran with 
mechanical low back strain with degenerative disc disease and 
disc protrusion, noting no evidence of spinal stenosis or 
nerve impingement.

In a statement dated in December 2009, the Veteran reported 
experiencing daily pain, numbness, and tingling due to his 
lower back disability.  In May 2010, the Veteran presented 
testimony at a Board hearing before the undersigned Veterans 
Law Judge, during which he specifically stated that he did 
not believe that his back symptomology had increased in 
severity since the time of his last VA examination.  The 
Veteran also reported missing approximately nine days of work 
in the past year due to his lower back disability, and he 
reported that the severity of his back disability varied 
daily but that he experiences numbness, tingling, or loss of 
sensation in his legs. 

Based upon the evidence of record, the Board finds that the 
orthopedic manifestations of the Veteran's lumbar spine 
disability are accurately reflected by his current 10 percent 
disability.  The medical evidence of record fails to 
establish that the Veteran's lumbar spine flexion is limited 
to 60 degrees or less, reflect any abnormal spinal curvature, 
or demonstrate a combined range of thoracolumbar motion of 
120 degrees or less.  Indeed, the evidence shows that the 
Veteran has demonstrated forward flexion to at least 75 
degrees, and during the Veteran's most recent VA examination, 
he has demonstrated 225 degrees of combined range of 
thoracolumbar motion.  As the general rating formula 
contemplates the presence of pain on range of motion, this 
record does not provide a basis for an orthopedic evaluation 
in excess of 10 percent.  

However, the Board does find sufficient evidence of a chronic 
neurologic manifestation, namely radiculopathy of the 
bilateral lower extremities, to warrant a separate 
compensable ratings.  The evidence of record reflects that 
the Veteran has been diagnosed with left lumbar 
radiculopathy, he was noted to have positive straight leg 
raises testing for his left lower extremity during his 
November 2005 VA examination, and he reported pain radiating 
to his left lower extremity during his October 2008 VA 
examination.  Moreover, a March 2008 VA treatment record 
notes bilateral straight leg raises test results, and this 
finding is also reflected in a July 2008 VA physical therapy 
assessment.  The Veteran also reported that he experiences 
pain radiating to his lower extremities during his recent 
Board hearing.  Thus, the evidence of record includes 
diagnostic testing indicating the presence of radiculopathy 
of the Veteran's bilateral lower extremities, a diagnosis of 
left lumbar radiculopathy, and the Veteran's reports of 
radiating pain to his lower extremities.  Acknowledging the 
Veteran's reports that his lower back disability symptoms 
vary in severity and resolving all reasonable doubt in the 
Veteran's favor, the 
Board concludes that separate compensable rating for 
radiculopathy of each of the Veteran's lower extremities is 
warranted.

However, the Board finds that the evidence fails to 
demonstrate that the Veteran's radiculopathy of either 
extremity is more than mild. The Veteran's straight leg 
raises were negative prior to November 2005, with Lasegue's 
testing noted to be negative during the Veteran's most recent 
VA examination, and the Veteran's sensation and strength have 
consistently been noted to be normal, with no evidence of 
muscle atrophy.  Therefore, according to Diagnostic Code 
8520, which awards a 10 percent disability rating for mild 
incomplete paralysis of the sciatic nerve, the Board finds 
that the Veteran is entitled to 10 percent disability rating 
for radiculopathy of the bilateral lower extremities.  See 38 
C.F.R. § 4.71a Diagnostic Code 8520 (2008).

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  While 
the Veteran has repeatedly reported pain on range of motion 
testing, the Board notes that the Veteran was able to 
demonstrate full lumbar motion when most recently examined, 
and the medical evidence of record has consistently reflected 
no additional limitation of motion due to weakness, or lack 
of endurance on repetitive motion.  Furthermore, the October 
2008 VA examiner noted that the Veteran was able to ambulate, 
transport, dress, and care for himself without assistance.  
Therefore, the Board concludes that a higher rating is not 
warranted based on functional limitation.  

Intervertebral disc syndrome may also be rated based on 
incapacitating episodes (periods of acute signs and symptoms 
due to intervertebral disc syndrome that require bed rest 
prescribed by a physician and treatment by a physician).  A 
20 percent rating is assigned when incapacitating episodes 
have a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  However, the record does 
not reflect that he has been prescribed bed rest to treat his 
lumbar spine disability during the applicable rating period, 
nor has the Veteran even alleged that his lumbar spine 
disability is so incapacitating as to require bed rest. 

The Board specifically acknowledges its consideration of the 
lay evidence of record when adjudicating the Veteran's lower 
back disability increased rating claim, including the 
Veteran's reported back symptomatology, which is detailed and 
discussed above.  The Board further acknowledges that the 
Veteran is competent to report his back symptomatology and 
finds the Veteran's accounts to be credible.  The Board 
further notes that the Veteran's ratings assigned for the 
radiculopathy associated with his lower back disability are 
predicated, in part, on his reports of pain and numbness 
radiating to his lower extremities.  However, the medical 
findings of record, including range of motion testing results 
and sensory examinations, do not reflect an objective basis 
for assigning ratings in excess of those assigned herein.

In sum, after considering all of the evidence of record, the 
Board finds that the Veteran's lower back disability picture 
throughout the rating period on appeal is appropriately 
represented by a 10 percent evaluation for the orthopedic 
manifestations of his disability and separate 10 percent 
evaluations for radiculopathy for his bilateral lower 
extremities.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
lower back disability reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The rating 
criteria contemplates the Veteran's symptoms, and while the 
Veteran has reported missing various amounts of work per year 
during the instant rating period, he has reported missing no 
more than two weeks of work per year.  Moreover, the Veteran 
has not reported, nor does the record reflect, that he has 
had any hospitalizations related to his lower back 
disability.  Accordingly, the Board concludes that the 
Veteran's lower back disability has not required frequent 
periods of hospitalization, caused marked interference with 
employment, or otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of these factors, the criteria for referral for 
consideration of an extraschedular rating are not met.  Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Service connection for tinnitus is denied.

A rating in excess of 10 percent for the orthopedic 
manifestations of a service-connected lumbar spine disability 
is denied.

A separate 10 percent rating for radiculopathy of the left 
leg is granted subject to the laws and regulations governing 
the award of monetary benefits.

A separate 10 percent rating for radiculopathy of the right 
leg is granted subject to the laws and regulations governing 
the award of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


